Exhibit 10.1

CORTEXYME, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Executive Change in Control and Severance Agreement (the “Agreement”) is
made and entered into by and between _______________ (“Executive”) and
Cortexyme, Inc. (the “Company”), effective as of ____________ __, ____ (the
“Effective Date”).

RECITALS

1. The Board of Directors of the Company (the “Board”) has determined that it is
in the best interest of the Company and its stockholders to provide certain
payments and benefits in connection with certain terminations of Executive’s
employment with the Company, including certain terminations that occur in
connection with a Change in Control.

2. Capitalized terms used in this Agreement and not otherwise defined herein are
defined in Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.

2. Rights Upon Termination. Except as expressly provided in Section 3, upon the
termination of Executive’s employment, Executive shall only be entitled to:
(i) all earned but unpaid salary, all accrued but unpaid vacation and all other
earned but unpaid compensation or wages, (ii) any unreimbursed business expenses
incurred by Executive on or before the termination date and which are
reimbursable under the Company’s business expense reimbursement policies, which
will be paid to Executive promptly following Executive’s submission of any
required receipts and other documentation to the Company in accordance with the
Company’s business expense reimbursement policies, provided such receipts and
documents are received by the Company within forty-five (45) days after the date
of Executive’s termination, and (iii) such other compensation or benefits due to
Executive under any Company-provided retirement, health or equity plans,
policies, and arrangements or as otherwise required by law (collectively, the
“Accrued Benefits”).

3. Severance Benefits.

(a) Termination without Cause outside of Change in Control Period. If, outside
of the Change in Control Period, the Company (or any parent, subsidiary or
successor of the Company) terminates Executive’s employment without Cause, then,
subject to Section 4 below, Executive will receive the following severance
benefits from the Company:

(i) Base Salary Severance. Executive will receive base salary severance in an
amount equal to ____________ of base salary at Executive’s Base Salary Rate. The
base salary severance shall be paid to Executive at Executive’s Base Salary Rate
in accordance with the Company’s normal payroll practices on the Company’s
regularly scheduled payroll dates commencing with the first regularly scheduled
payroll date that occurs at least 8 days following the Release Deadline, with
the first payment being equal to the number of business days between Executive’s
last day of employment and the date of the first payment multiplied by
Executive’s daily Base Salary Rate.

 

1



--------------------------------------------------------------------------------

(ii) Benefits Severance. Executive will receive a benefits severance payment in
an amount equal to ____________ of the monthly premiums that would be due for
continuation coverage under Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), if Executive were to elect COBRA continuation
coverage for Executive and Executive’s eligible dependents (based on the
coverage levels in effect immediately prior to Executive’s termination or
resignation and based on the premium amount that would be due for the first
month of COBRA coverage if Executive were to elect such COBRA continuation
coverage). The benefits severance payment shall be paid to Executive in a single
lump-sum within thirty (30) days following the Release Deadline and will be
made, subject to all applicable taxes and required withholdings, and regardless
of whether Executive elects COBRA continuation coverage.

(b) Termination without Cause or Resignation for Good Reason during Change in
Control Period. If, during the Change in Control Period, (i) the Company (or any
parent, subsidiary or successor of the Company) terminates Executive’s
employment without Cause or (ii) Executive resigns Executive’s employment with
the Company (or any parent, subsidiary or successor of the Company) for Good
Reason, then, subject to Section 4 below, Executive will receive the following
severance benefits from the Company:

(i) Base Salary Severance. Executive will receive a base salary severance
payment in an amount equal to ____________ of base salary at Executive’s Base
Salary Rate. The base salary severance payment shall be paid to Executive in a
single lump-sum within thirty (30) days following the Release Deadline.

(ii) Target Annual Bonus Severance. Executive will receive a target annual bonus
severance payment in an amount equal to ____________ percent (____%) of
Executive’s target annual bonus opportunity for the year in which the
termination occurs. The target annual bonus severance payment shall be paid to
Executive in a single lump-sum within thirty (30) days following the Release
Deadline.

(iii) Benefits Severance. Executive will receive a benefits severance payment in
an amount equal to ____________ of the monthly premiums that would be due for
continuation coverage under COBRA if Executive were to elect COBRA continuation
coverage for Executive and Executive’s eligible dependents (based on the
coverage levels in effect immediately prior to Executive’s termination or
resignation and based on the premium amount that would be due for the first
month of COBRA coverage if Executive were to elect such COBRA continuation
coverage). The benefits severance payment shall be paid to Executive in a single
lump-sum within thirty (30) days following the Release Deadline and will be
made, subject to all applicable taxes and required withholdings, and regardless
of whether Executive elects COBRA continuation coverage.

(iv) Equity Awards. Executive shall vest in any outstanding Equity Awards that
are unvested as of Executive’s termination of employment as follows: in the case
of any outstanding Equity Awards that are subject to time-based vesting, ______%
of any outstanding Equity Awards, and in the case of any outstanding Equity
Awards that are subject to performance-based vesting, all performance goals and
other vesting criteria generally will be deemed achieved at _____% of target
levels (the “Vesting Acceleration”) as of the later of Executive’s termination
of employment or the Change in Control. The Equity Awards will otherwise remain
subject to the terms and conditions of the applicable Equity Award agreement.
Notwithstanding anything stated herein or elsewhere to the contrary, if the
successor to the

 

2



--------------------------------------------------------------------------------

Company or any affiliate of such successor does not agree to assume, substitute
or otherwise continue any then outstanding Equity Awards at the time of a Change
in Control, Executive shall receive the Vesting Acceleration as of immediately
prior to and contingent upon the Change in Control unless Executive’s employment
with the Company (or any parent, subsidiary or successor of the Company)
terminates due to Executive’s resignation without Good Reason or by the Company
for Cause.

(c) Resignation; Termination for Cause. If Executive’s employment with the
Company is terminated at any time (i) by Executive other than for Good Reason,
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits pursuant to this Agreement except for the Accrued
Benefits.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability where Executive is no longer willing or able to
continue performing services for the Company, or Executive’s employment
terminates due to Executive’s death, then Executive will not be entitled to
receive severance or other benefits pursuant to this Agreement except for the
Accrued Benefits.

(e) Breach. The parties acknowledge that Executive’s entitlement to the
severance payments and benefits contained in this Section 3 are of the essence
and an integral part of this Agreement, and that, without such severance
provisions, the parties would not enter into this Agreement. Therefore, if the
Company, or any successor to the Company, breaches the terms of this Section 3
by failing or refusing pay or provide any of the severance payments or benefits
owed to Executive in the amounts and/or according to the time periods set forth
herein, Executive shall be entitled to two times (2x) the amount of severance
payments and benefits that Executive would otherwise be entitled to receive
pursuant to this Agreement according to the same terms set forth herein. The
parties acknowledge and agree that any additional severance payments and
benefits paid pursuant to this Section 3(e) constitute liquidated damages that
would be incurred by Executive and that these additional severance payments and
benefits are not a penalty, rather they are a reasonable amount intended as
liquidated damages that will compensate Executive in the circumstances in which
they are payable for the efforts and resources expended, and opportunities
foregone, while negotiating and/or enforcing this Agreement and in reliance on
this Agreement and on the expectation of the consummation of the transactions
contemplated by this Agreement, which amounts would otherwise be impossible to
calculate with precision.

4. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 3 will be subject to Executive signing and not revoking a
general release of all claims in a form provided by the Company, and such
release becoming effective and irrevocable no later than the sixtieth (60th) day
following Executive’s termination (such deadline, the “Release Deadline”). No
severance or other benefits will be paid or provided pursuant to this Agreement
until the release becomes effective and irrevocable. If the release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
all rights to severance payments and benefits under this Agreement.

(b) Confidential Information Agreement and Other Requirements. Executive’s
receipt of any payments or benefits under Section 3 will be subject to Executive
continuing to comply with the terms of the [Insert title of applicable
confidentiality agreement], which Executive acknowledges and agrees shall remain
in full force and effect.

(c) Code Section 409A. For purposes of Section 409A of the Code, the regulations
and other guidance there under and any state law of similar effect (collectively
“Section 409A”), each payment that is paid pursuant to this Agreement is hereby
designated as a separate payment. Further (i) no severance or benefits to be
paid or provided to Executive, if any, pursuant to this Agreement that, when

 

3



--------------------------------------------------------------------------------

considered together with any other severance payments or benefits, are
considered deferred compensation under Section 409A, will be paid or otherwise
provided until Executive has had a “separation from service” within the meaning
of Section 409A, (ii) no severance or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement that are intended to be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii)
will be paid or otherwise provided until Executive has had an “involuntary
separation from service” within the meaning of Section 409A, and (iii) in the
case of (i) and (ii), any reference in this Agreement to “termination” or
“termination of employment” or any similar term shall be construed to mean a
“separation from service” within the meaning of Section 409A. The parties intend
that all payments and benefits provided or to be provided under this Agreement
comply with, or are exempt from, the requirements of Section 409A so that none
of the payments or benefits will be subject to the adverse tax penalties imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply
or be so exempt. The Company and Executive agree to work together in good faith
to consider amendments to this Agreement, and to take such reasonable actions,
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A before payments or
benefits are provided to Executive. Any severance payments or benefits made in
connection with Executive’s termination under this Agreement and provided on or
before the 15th day of the 3rd month following the end of Executive’s first tax
year in which Executive’s termination occurs or, if later, the 15th day of the
3rd month following the end of the Company’s first tax year in which Executive’s
termination occurs, shall be exempt from Section 409A to the maximum extent
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(4) and any
additional payments or benefits provided in connection with Executive’s
termination under this Agreement shall be exempt from Section 409A to the
maximum extent permitted pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) (to the extent it is exempt pursuant to such section
it will in any event be provided no later than the last day of Executive’s 2nd
taxable year following the taxable year in which Executive’s termination
occurs). Notwithstanding the foregoing, if any of the payments or benefits
provided in connection with Executive’s termination do not qualify for any
reason to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4), Treasury Regulation Section 1.409A-1(b)(9)(iii), or any
other applicable exemption and Executive is, at the time of Executive’s
termination, a “specified employee,” as defined in Treasury Regulation
Section 1.409A-1(i), each such payment or benefit will not be provided until the
first regularly scheduled payroll date that occurs on or after the date six
(6) months and one (1) day following Executive’s termination and, on such date
(or, if earlier, another date that occurs as soon as practicable after
Executive’s death), Executive will receive all payments and benefits that would
have been provided during such period in a single lump sum, if applicable. In
addition, notwithstanding any other provision herein to the contrary, to the
extent that any reimbursements or in-kind benefits under this Agreement or
otherwise constitute non-exempt “nonqualified deferred compensation” within the
meaning of Section 409A, then any such reimbursements and/or benefits (i) shall
be made or provided promptly but no later than December 31st of the calendar
year following the year in which the expense was incurred by Executive,
(ii) shall not in any way affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year, and (iii) shall not
be subject to liquidation or exchange for another benefit.

5. Limitation on Payments. In the event that the severance benefits provided for
in this Agreement and/or other payments and benefits otherwise provided to
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code, then, at the election of Executive,
Executive’s severance benefits under Section 3, and/or the other payments and
benefits otherwise provided to Executive, will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

4



--------------------------------------------------------------------------------

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits and other payments and benefits, notwithstanding that all or
some portion of such severance benefits and other payments and benefits may be
taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 5 will
be made in writing by the Company’s outside legal counsel or independent public
accountants or other firm selected by the Company (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may reasonably
incur in connection with any calculations contemplated by this Section 5. Any
reduction made pursuant to this Section 5 shall be made in accordance with the
following order of priority: (i) stock options whose exercise price exceeds the
fair market value of the optioned stock (“Underwater Options”) (ii) Full Credit
Payments (as defined below) that are payable in cash, (iii) non-cash Full Credit
Payments that are taxable, (iv) non-cash Full Credit Payments that are not
taxable (v) Partial Credit Payments (as defined below) and (vi) non-cash
employee welfare benefits. In each case, reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time).

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Base Salary Rate. For purposes of this Agreement, “Base Salary Rate” means
Executive’s base salary rate as in effect immediately prior to the date of
Executive’s termination of employment (provided, if Executive resigns as a
result of Section 6(g)(ii), “Base Salary Rate” shall mean Executive’s base
salary rate as in effect immediately prior to the reduction triggering
Section 6(g)(ii)).

(b) Cause. For purposes of this Agreement, “Cause” shall have the meaning set
forth in the Plan.

(c) Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.

(d) Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning set forth in the Plan.

(e) Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the period beginning three (3) months prior to, and ending
eighteen (18) months following, a Change in Control.

(f) Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e) (3) of the Code.

(g) Equity Award. For purposes of this Agreement, “Equity Award” means each then
outstanding award relating to the Company’s common stock (whether stock options,
stock appreciation rights, shares of restricted stock, restricted stock units,
performance shares, performance units or other similar awards).

 

5



--------------------------------------------------------------------------------

(h) Full Credit Payment. For purposes of this Agreement, “Full Credit Payment”
means a payment, distribution or benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar, determined as if such
payment, distribution or benefit had been paid or distributed on the date of the
event triggering the excise tax.

(i) Good Reason. For purposes of this Agreement, resignation for “Good Reason”
means Executive’s resignation due to the occurrence of any of the following
conditions which occurs without Executive’s written consent, provided that the
requirements regarding advance notice and an opportunity to cure set forth below
are satisfied:

(i) A material adverse change to Executive’s authority, duties or
responsibilities that, taken as a whole, results in a material diminution in
Executive’s authority, duties or responsibilities in effect prior to such
change;

(ii) A 10% or more reduction in Executive’s then-current base salary or a 10% or
more reduction in Executive’s base compensation (including base salary and
target bonus);

(iii) The Company conditions Executive’s continued service with the Company on
the relocation of Executive’s principal work location to a location that is more
than thirty-five (35) miles from Executive’s then current principal work
location and such relocation results in an increase in Executive’s one-way
commuting distance from Executive’s home by thirty-five (35) miles or more;

(iv) The failure of the Company to obtain the assumption of this Agreement by
any successor to the Company; or

(v) Any material breach or material violation of a material provision of this
Agreement by the Company (or any successor to the Company).

In order for Executive to resign for Good Reason, Executive must provide written
notice to the Company of the existence of the Good Reason condition within
ninety (90) days of the initial existence of such Good Reason condition. Upon
receipt of such notice, the Company will have thirty (30) days during which it
may remedy the Good Reason condition and not be required to provide the
severance payments and benefits described herein as a result of such proposed
resignation. If the Good Reason condition is not remedied within such thirty
(30) day cure period, Executive may resign based on the Good Reason condition
specified in the notice effective no later than ninety (90) days following the
expiration of the thirty (30) day cure period.

(j) Partial Credit Payment. For purposes of this Agreement, “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment. In no event shall Executive have any discretion with respect to the
ordering of payment reductions.

(k) Plan. For purposes of this Agreement, “Plan” means the Company’s 2019 Equity
Incentive Plan.

 

6



--------------------------------------------------------------------------------

7. Successors.

(a) Company Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any such
successor to the Company’s business and/or assets.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to Executive at the home address which Executive most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Secretary (or, if Executive is the
Company’s Secretary, any other executive officer of the Company).

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of law provisions).

(e) Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties hereto and supersedes all prior or
contemporaneous agreements with respect to the subject matter of this Agreement.
Further, this Agreement supersedes in their entirety any and all prior offer
letters or employment agreements entered into by and between Executive and the
Company, which offer letters and employment agreements shall be null and void.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by

 

7



--------------------------------------------------------------------------------

duly authorized representatives of the parties hereto and which specifically
mention this Agreement. In entering into this Agreement, no party has relied on
or made any representation, warranty, inducement, promise, or understanding that
is not in this Agreement. To the extent that any provisions of this Agreement
conflict with those of any other agreement between Executive and the Company,
the terms in this Agreement will prevail.

(f) Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as best to give effect to the intent of the
Company and Executive.

(g) Taxes, Withholding and Required Deductions. All payments and, if applicable,
benefits made pursuant to this Agreement will be subject to all applicable
taxes, withholding of taxes, and any other required deductions.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

(Remainder of page intentionally left blank)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     CORTEXYME, INC.

   

 

    (Signature)     By:  

 

    Title:  

 

    Date:  

 

EXECUTIVE

   

 

    (Signature)     By:  

 

    Date:  

 

 

9